Citation Nr: 0639410	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected residuals of Mycoplasma infection.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from October 1968 to August 
1970 and from March 1971 to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for residuals of Mycoplasma 
infection and assigned a noncompensable rating, effective 
December 30, 1999.

The veteran testified at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in January 2006.  
In June 2003 the veteran was previously afforded a hearing at 
the RO before another Veterans Law Judge, who is now retired.  
The transcripts from those hearings are associated with the 
claims file.

This case was previously before the Board in March 2004, July 
2005, and January 2006, but the Board determined that 
additional development was necessary and directed the RO to 
complete such development.  Additional development has been 
conducted and the claim is now properly before the Board for 
appellate review.  


FINDING OF FACT

The competent and probative evidence of record includes the 
report of a pulmonary function test (PFT) in May 2006 which 
revealed that, after bronchodilator administration, the 
veteran's Forced Vital Capacity (FVC) was 105 percent of 
predicted value, and that before bronchodilator 
administration his DLCO was 92 percent of predicted value.  
In an April 2002 report, DLCO was not reported, but FVC was 
101 percent of predicted value before bronchodilator 
administration.  



CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for service-connected residuals of Mycoplasma infection have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.104, Diagnostic Code 6899-6826 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In May 2004 and April 2006, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The May 2004 and April 2006 letters 
informed the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, Social Security, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing his service-
connected disability had increased in severity.  The veteran 
was also specifically asked to provide "any evidence in 
[his] possession that pertain[s] to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  The April 2006 letter also informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial RO decision, he 
has not been prejudiced thereby.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirements was harmless error.  The content of the May 2004 
and April 2006 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Following the VCAA letters, the October 2004 and 
August 2006 Supplemental Statements of the Case (SSOCs) were 
issued, which provided the veteran with an additional 60 days 
to submit additional evidence.

Thus, the Board finds that the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, we find that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for residuals of Mycoplasma infection was 
established in July 2001, and the RO assigned a 
noncompensable (zero percent) rating under Diagnostic Code 
(DC) 6899-6826, effective December 1999.  At that time, the 
RO considered medical evidence showing the veteran testified 
positive for the antibody to Mycoplasma in December 1999.  
The RO determined that a Mycoplasma infection is endemic to 
the Gulf region, where the veteran served on active duty, and 
is therefore, a tropical disease subject to presumptive 
service connection under 38 C.F.R. § 3.307(a)(4).  

Mycoplasma infection is not listed in the Rating Schedule, 
and the RO applied DC 6899-6826 pursuant to 38 C.F.R. § 4.27, 
which provides that unlisted disabilities requiring rating by 
analogy will be coded as the first two numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20.  
The RO determined that the most closely analogous diagnostic 
code is DC 6826, for desquamative interstitial pneumonitis.  

DC 6826 is evaluated under a general rating formula for 
interstitial lung disease, which provides that a 10 percent 
evaluation is warranted where forced vital capacity (FVC) is 
75 to 80 percent of predicted value, or diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO (SB)) is 66 to 80 percent of predicted value.  A 30 
percent evaluation is warranted where FVC is 65 to 74 percent 
predicted or DLCO (SB) is 56to 65 percent predicted.  

The Board notes that, under VA's rating procedures, the post-
bronchodilator value provides the ideal estimate of the 
veteran's best possible functioning and assures consistent 
evaluations.  See 61 Fed. Reg. 46,720 (Sept. 5, 1996).  In 
evaluating the veteran's claim under the general formula for 
restrictive lung disease, the Board notes that a May 2006 PFT 
reveals that, after bronchodilator administration, FVC was 
105 percent of predicted value.  Pre-bronchodilator DLCO was 
92 percent of predicted value.  This test was not conducted 
post-bronchodilator.  The examiner noted there was no 
evidence of any lung abnormality on examination and that he 
did not believe the veteran has any residual effect from his 
history of positive Mycoplasma tickers.  In this regard, the 
examiner explained that patients can have positive Mycoplasma 
tickers but that this is just an indication that the patient 
has been exposed to Mycoplasma in the past.  The examiner 
also opined that the veteran symptoms of fatigue and 
occasional wheezing are not secondary to his Mycoplasma.  

Also of record is an April 2002 PFT, which the Board notes 
does not include post-bronchodilator results.  In any event, 
before bronchodilator administration, FVC was 101 percent of 
predicted value.  DLCO was not reported.  

Based upon the foregoing, the Board finds the preponderance 
of the evidence is against the grant of an increased 
evaluation for service-connected residuals of Mycoplasma 
infection.  In this context, the Board notes the veteran's 
PFTs do not provide results that warrant a compensable 
evaluation. as they do not show that FVC was 75 to 80 percent 
of predicted value or that DLCO was 66 to 80 percent of 
predicted value.  In fact, the veteran's FVC has never been 
shown to be lower than 101 percent before or after 
bronchodilator administration, nor has his DLCO been shown to 
be lower than 92 percent of predicted value.  As a result, 
the veteran's service-connected residuals of Mycoplasma 
infection do not warrant a compensable evaluation under DC 
6899-6826.  

The Board has considered the veteran's service-connected 
residuals of Mycoplasma infection under all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, we find the veteran's 
service-connected disability does not more nearly approximate 
any other disability listed in the Rating Schedule, and there 
are no other codes that provide a basis to assign a 
compensable evaluation.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in December 1999, has his 
residual Mycoplasma disability been more disabling than as 
currently rated under the present decision.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased evaluation, and 
the benefit-of-the-doubt is not for application.  See 
Gilbert, supra.  


ORDER

Entitlement to an initial compensable evaluation for service-
connected residuals of Mycoplasma infection is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


